Citation Nr: 1141050	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and schizoaffective disorder.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sinus disability, to include as secondary to asbestos exposure.  

5.  Entitlement to service connection for asthma, to include as secondary to asbestos exposure.  

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) from April 2006 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The Board acknowledges that the RO initially characterized the first issue on appeal as an application to reopen a previously denied claim for major depressive disorder.  After that application was denied in the April 2006 rating decision, the Veteran filed a timely notice of disagreement with respect to the other claims addressed in that decision, but did not specifically contest the new and material issue.  However, she subsequently submitted a January 2007 request for VA benefits for schizoaffective disorder.  The RO construed that statement as an original claim for service connection, which it denied on a de novo basis in May 2007.  Thereafter, the Veteran filed a timely notice of disagreement with respect to the denial of her schizoaffective disorder claim, but again did not contest her previously denied major depressive disorder claim.  However, claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Moreover, when determining the scope of an issue on appeal, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, while mindful that the Veteran has not specifically appealed the issue of major depressive disorder, the Board finds that her current psychiatric claim should be broadly characterized as encompassing all of the symptoms of both that disorder and the schizoaffective disorder for which she seeks service connection.  Further, notwithstanding those separate diagnoses, the Board notes that the Veteran's current psychiatric claim is predicated on the same factual basis and symptoms as her previously denied claim.  Therefore, it is appropriate for the Board to consider her current claim as a request to reopen the one that was previously denied.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

During the pendency of this appeal, the Veteran stated that she was permanently and totally disabled due to the disabilities for which she is seeking service connection.  Her statement was construed as a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), which was denied in a March 2008 rating decision.  The Veteran did not file a timely appeal with respect to that decision.  Nor did she submit any subsequent correspondence that could be reasonably construed as an application to reopen that claim.  Consequently, a claim for a TDIU is not currently on appeal and, thus, the Board does not have jurisdiction over that issue.

The issues of entitlement to service connection for an acquired psychiatric disorder, headaches, a sinus disorder, asthma, and bilateral knee, foot, and ankle disorders are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision issued in June 2003, the RO denied the Veteran's claim for service connection for an acquired psychiatric disability (then claimed as major depressive disorder).  The Veteran did not appeal that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's acquired psychiatric disability claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied the Veteran's claim for service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In June 2003, the RO denied the Veteran's claim for service connection for an acquired psychiatric disability (then claimed as major depressive disorder).  The Veteran did not timely appeal that decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the June 2003 decision became final because the Veteran did not perfect a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her major depressive disorder claim in November 2005.  In the April 2006 rating decision, the RO declined to reopen that claim.  However, in a subsequent rating decision issued in May 2007, the RO effectively reopened the Veteran's claim for an acquired psychiatric disability (then characterized as schizoaffective disorder) and denied that claim on the merits.  Nevertheless, because the Veteran's psychiatric disability claim was previously denied in a decision that became final in June 2004, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the initial June 2003 rating decision, the pertinent evidence in the Veteran's claims folder consisted of service medical records, which were negative for any complaints or clinical findings of depression or related mental health problems.  Also of record were post-service medical reports, showing that the Veteran had been diagnosed with depression in October 2000 and thereafter had received ongoing treatment for that disorder.

Based on the above in-service and post-service medical evidence, the June 2003 RO adjudicators determined that the Veteran's currently diagnosed depression had developed approximately 21 years after she left the military and was unrelated to any aspect of her active service.  Consequently, her claim for service connection was denied.

In support of her application to reopen her claim, the Veteran has submitted additional post-service VA and private medical records, showing that she had required ongoing treatment for depression and related mental health problems.  Those records also show that the Veteran has been treated for visual and auditory hallucinations, which, in tandem with her other psychiatric symptoms, have been found to warrant a diagnosis of schizoaffective disorder.  

In addition to the above clinical evidence, the Veteran has submitted written statements attesting to her history of acute mental health problems since leaving the military.  Additionally, the Veteran has asserted that her current psychiatric symptoms encompass not only emotional but also cognitive problems, including periodic memory lapses and episodes of confusion.  She has further asserted that her ongoing psychotherapy regimen has overlapped with her treatment for migraine headaches and related neurovascular problems.  The Veteran has supplemented her own statements with written testimonials from her relative and longtime friend, each of whom has attested to the Veteran's chronic and progressively worsening psychiatric symptoms, which have persisted concurrently with her headaches.

The Board observes that the Veteran is competent to report a history of emotional and cognitive problems coincident with head pain, since all of those symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, her relative and friend are competent to report symptoms that they have personally witnessed in the Veteran.  Moreover, the lay statements of the Veteran, her relative, and her friend are all presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the newly received post-service medical records, showing ongoing treatment for major depression and schizoaffective disorder, combined with the recently submitted lay statements suggesting a continuity of overlapping mental health and headache symptoms since active duty, are both new and material.  That newly submitted clinical and lay evidence tends to corroborate the Veteran's contentions that she currently suffers from one or more acquired psychiatric disabilities that are related to her period of active service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence suggests that the Veteran currently suffers from major depressive disorder and a separately diagnosed acquired psychiatric disability (schizoaffective disorder) that was not previously of record.  Moreover, that newly submitted evidence suggests that the Veteran's current mental health problems have progressively worsened since service, thereby suggesting a continuity of symptomatology that supports her claim for service connection on a direct basis.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Alternatively, that new evidence tends to suggest that the Veteran's mental health problems are related to the headaches for which she also seeks service connection.  Therefore, that evidence effectively raises a new theory of secondary service connection, which was not previously considered by the RO.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Further, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence tending to show that the symptoms underlying her currently diagnosed acquired psychiatric disabilities were caused or permanently aggravated during service or are otherwise related to her period of active duty.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.
ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's newly reopened acquired psychiatric disability claim and her claims for service connection for headaches, a sinus disability, and asthma, and for bilateral knee, foot, and ankle disabilities.

First, with respect to the Veteran's psychiatric claim, the evidence suggests that the symptoms underlying her major depression and schizoaffective disorder have persisted since service.  Additionally, that evidence suggests that the Veteran's mental health problems may be causally related to the headaches for which she also seeks service connection.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board must now consider whether any current acquired psychiatric disability was caused or aggravated in service or is otherwise related to any aspect of her active duty, including any headaches found to be service-related.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Board recognizes that the Veteran is competent, as a layperson, to give evidence about the mental health problems that she has experienced both during and after her period of service.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is also competent to report that those problems have occurred in tandem with her headaches.  In addition, the Veteran's relative and longtime friend are competent to describe concurrent psychiatric and headache symptoms, which the Veteran has displayed in their presence.  Moreover, as a self-identified licensed practical nurse, the Veteran's friend is presumed to have some knowledge of medical matters.  Nevertheless, neither she nor the Veteran's relative nor the Veteran herself has been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of an acquired psychiatric disability.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements, standing alone, are insufficient to a warrant a grant of service connection on either a direct or secondary basis.

While not dispositive of the claim, however, the above lay statements, in combination with the other pertinent evidence of record, effectively suggest a nexus between the Veteran's mental health problems and her military service so as to trigger the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has been conducted, one should be administered on remand.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).  

A new VA examination is also warranted with respect to the Veteran's claim for service connection for headaches.  She alleges that disability arose in service and has persisted on a chronic basis since service.  However, while the Veteran's service medical records confirm that she was diagnosed with and treated for headaches in November 1976, those records make no mention of any follow-up complaints or treatment.  Similarly, the report of the Veteran's January 1979 pre-discharge examination is negative for any subjective or objective findings of headaches or other neurological abnormalities.  Moreover, notwithstanding the Veteran's current assertions of a continuity of symptomatology, her post-service medical records contain no evidence of headaches until August 2003, when she underwent surgery for a pituitary tumor, which was accompanied by head pain.  

Subsequent medical records reveal ongoing treatment for headaches, which have been characterized as migrainous in nature.  However, on an August 2007 VA examination administered in support of her claim, a VA physician's assistant could not state with certainty whether the Veteran's current headaches were symptomatic of a migrainous or vascular disorder.  The August 2007 VA examiner also indicated that the Veteran's initial headache episodes might have been early manifestations of her pituitary tumor, which presented long before the other symptoms (visual deficits and endocrine disturbances) that led to its detection and surgical removal.  Nevertheless, that examiner was unable to render a definitive opinion with respect to the etiology of the Veteran's current headaches, including whether or not they had originated in service.

The Board finds the August 2007 VA examiner's opinion to be inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  In light of that speculative opinion and the other evidence of record, it remains unclear whether the Veteran's current headaches are manifestations of a condition for which she sought treatment in service or whether those headaches are instead symptoms of an intervening post-service disability, to specifically include the 2003 pituitary tumor.  The Board notes that the RO previously determined that the Veteran's tumor was unrelated to service in an unappealed June 2003 rating decision.  

To resolve the remaining questions surrounding the etiology of the Veteran's headaches, the Board finds that an additional VA examination, with a review of the claims folder, is needed to address her claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§3.159(c)(4), 4.1 (2011).  Moreover, in contrast with the previous examination, that new VA examination should be conducted by a licensed medical doctor with specialized knowledge of neurological disorders.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).   

Next, with respect to the claims for service connection for a sinus disability and asthma, the Board is cognizant of the Veteran's contentions that those conditions arose in service and are etiologically related to her headaches.  In light of those assertions, the Board must evaluate whether service connection is warranted both on a direct basis and as secondary to headaches.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, as the Board is remanding the Veteran's headaches claim, it must also remand her sinus disability and asthma claims since the resolution of the former may have bearing on the latter.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the appropriate remedy where a pending claim is inextricably intertwined with other claims is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims). 

Additionally, the Board observes that, as alternate theory of entitlement to service connection, the Veteran contends that her current respiratory problems were caused or aggravated during her period of overseas service in Germany, when she was housed in a "substandard barracks" containing asbestos.  While a lay person, the Veteran is competent to state that she was exposed to asbestos in service.  McGinty v. Brown, 4 Vet. App. 428 (1993).  Consequently, the VA administrative protocols governing asbestos exposure are applicable to her claims.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Board notes that while there are no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on such exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Specifically, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The above VA guidelines direct that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Additionally, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  However, the above guidelines do not create a presumption of exposure to asbestos.  Rather, medical-nexus evidence is required in claims for asbestos-related disease arising from alleged asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).

Here, the Veteran's service medical records show that, while she was treated for sinus problems and related flu-like symptoms in service, those symptoms resolved by the time of her January 1979 separation examination.  Moreover, the first post-service medical reports pertaining to respiratory problems are dated in April 1999, when the Veteran was treated for nasal congestion and diagnosed with sinusitis.  Subsequent medical records are replete with complaints of breathing problems, which have alternately been found to support diagnoses of sinusitis and asthma.  However, none of the Veteran's private or VA medical providers has related either disability to her alleged in-service asbestos exposure or to any other aspect of her military service.  

The Board recognizes that Veteran was previously afforded an August 2007 VA respiratory examination with respect to her sinus disability claim.  However, the presiding examiner determined that a relationship between the Veteran's currently diagnosed sinusitis and her military service could not be determined without resorting to speculation.  Such an inherently speculative opinion is of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board cannot rely on that opinion to render a decision in the Veteran's sinus disability claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the Board considers it significant that the August 2007 respiratory examiner did not expressly address the Veteran's asthma claim.  Nor has any other private or VA examiner.

The Board recognizes that the Veteran herself has indicated that her current sinus disability and asthma arose from her in-service respiratory problems or are otherwise related to her period of active duty, including her reported asbestos exposure.  As a layperson, the Veteran is competent to give evidence about the respiratory symptoms that she experienced both during and after service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, she has not been shown to have the requisite clinical training to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran's statements, standing alone, are insufficient to warrant a grant of service connection.  

In light of the foregoing, it remains unclear to the Board whether the Veteran's currently diagnosed sinusitis, asthma, and related symptoms are related to her period of military service.  Accordingly, pursuant to the administrative protocols governing asbestos-related claims, the Board finds that, on remand, the RO should contact the service department, or other appropriate authority, and request an opinion as to whether the circumstances of the Veteran's service would have exposed her to asbestos.  

Additionally, while cognizant that the Veteran has denied any post-service history of asbestos exposure, the Board finds that an adequate post-service employment history has not yet been obtained.  Therefore, in accordance with VA's protocols regarding asbestos-related claims, efforts to obtain such a history should be made on remand.  Thereafter, the Veteran should be afforded a VA examination that addresses whether her sinusitis, asthma, or any other currently diagnosed respiratory disability was caused or aggravated during her period of active duty or is otherwise related to any aspect of her military service, including any in-service asbestos exposure.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board now turns to the Veteran's orthopedic claims.  She contends that she developed bilateral knee, foot, and ankle disabilities while on active duty.  She further contends that, after leaving the military, her knee and foot conditions weakened her ankles to the extent that she developed severe and permanent pain and swelling in those joints.  

The Veteran's account of in-service knee and foot problems is corroborated by her service medical records, which show that she was treated for bilateral chondromalacia patella and metatarsalgia.  Additionally, those records show that, within her first year of service, the Veteran was treated for a left ankle sprain.  She thereafter was placed on a temporary disability profile for shin splits.  However, no complaints or clinical findings of knee, foot, or ankle problems were made during the Veteran's January 1979 pre-separation examination.  Nevertheless, she now maintains that she was pregnant at the time of that examination and was not afforded X-rays and other detailed clinical tests, which would have been useful in revealing degenerative arthritis changes throughout her lower extremities.

The Veteran's post-service records show that in September 1991, she underwent treatment for a bilateral knee injury incurred in an accident on an escalator.  Subsequent VA and private medical records show complaints of chronic knee pain consistent with a diagnosis of osteoarthritis.  Additionally, those records show that the Veteran has been treated for bilateral foot problems, which have been alternately diagnosed as pes planus and hallux valgus.  While there is less evidence of post-service treatment for ankle problems, a January 2007 VA medical record indicates that the Veteran had a history of osteoarthritis affecting those joints.  Accordingly, the Board finds that clinical evidence of a current bilateral ankle disability has been presented in this case.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The above clinical evidence of in-service and post-service knee, ankle, and foot problems, with the Veteran's reports that such problems have persisted since active duty, constitutes sufficient evidence of potential nexus between her orthopedic disorders and military service to trigger the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board recognizes that the Veteran has already been afforded a September 2007 VA joint examination with respect to her orthopedic claims.  However, the September 2007 examiner could not relate the Veteran's current bilateral knee arthritis and flatfoot deformities to service without resorting to speculation.  Accordingly, the Board finds that examiner's opinion, like the findings of the VA headaches and respiratory examiners, is inherently speculative in nature and, thus, inadequate for adjudicating the Veteran's knee and foot claims.  The September 2007 examiner's opinion is also inadequate for adjudicating the Veteran's ankle claim.  While that examiner concluded that no current ankle disorders existed, the examiner does not appear to have considered the January 2007 VA medical report, showing a history of ankle osteoarthritis.  Nor does that examiner appear to have addressed the Veteran's contentions that her current ankle problems were aggravated by her service-related knee and foot disorders.  Those contentions effectively raise a theory of secondary service connection that must be considered in support of her claim.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

In light of the inadequacies with the initial September 2007 VA examination, the Board finds that a follow-up VA examination, predicated on a review of the entire claims folder, is necessary to fully and fairly adjudicate the Veteran's claims.  38 U.S.C.A. § 3.159(c)(4).  

Finally, VA medical records appear to be outstanding.  The record shows that, as of November 2007, the Veteran was receiving regular treatment for the disorders at issue in this appeal.  However, no VA treatment records dated since that time have yet been associated with the claims folder.  As it thus appears that there may be subsequent VA records that are pertinent to one or more of the issues that are being remanded, the Board finds that an effort to obtain those additional records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Memphis, Tennessee, dated since November 2007.

2.  Submit a copy of the relevant documents in Veteran's claims folder, including her specific assertions of in-service asbestos exposure while living in a barracks in Germany containing pipes that were insulated with asbestos material, to the service department, or other appropriate authority, and request verification of whether the Veteran's activities during service would have exposed her to asbestos.  

3.  Request that the Veteran provide a complete post-service employment history from her separation from active duty in April 1979 to the present.

4.  After the medical records have been obtained, schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed acquired psychiatric disabilities.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's extensive post-service history of treatment for major depressive disorder, schizoaffective disorder, and related mental health symptoms.  The examiner should also address the Veteran's assertions, and those of her relative and long-term friend, regarding a relationship between her current psychiatric problems and the headaches for which she also claims service connection.  Additionally, the examiner should consider the Veteran's reports of a continuity of psychiatric symptomatology since her military discharge, and any pertinent clinical records obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any psychiatric disability.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused or aggravated by the Veteran's headaches, which she claims had their onset in service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disability is otherwise related to the Veteran's service.  

5.  After the medical records have been obtained, schedule the Veteran for a VA examination with a licensed physician with specialized knowledge of neurological disorders to assess the nature and etiology of any currently diagnosed headaches.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's in-service treatment for headaches, her post-service reports of head pain associated with her pituitary tumor, and her subsequent diagnoses of and treatment for migraine headaches.  The examiner should also reconcile the opinion with the August 2007 VA examiner's report, suggesting that the Veteran's current headaches might be the result of either a vascular or migrainous disorder, which had its onset in the military, or an intervening post-service pituitary tumor.  The VA examiner should also address the Veteran's assertions, and any other evidence of record, regarding a continuity of headache symptoms since her military discharge.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any headache disorder.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is etiologically related to the Veteran's complaints of and treatment for headaches in service.  

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was otherwise caused or aggravated by any aspect of the Veteran's service.   

6.  After the medical records have been obtained and the opinion from the service department and information from the Veteran have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current respiratory disability, to specifically include sinusitis and asthma.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's reports of respiratory problems occurring in tandem with headaches, her assertions of in-service asbestos exposure, her post-service employment history, and her private and VA medical records showing diagnoses of and treatment for sinusitis and asthma.  Specifically, the examiner should address the following questions:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current sinus disability was caused or aggravated beyond its natural progression by the Veteran's reported exposure to asbestos in service.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any asthma or other respiratory disability was caused or aggravated beyond its natural progression by the Veteran's reported exposure to asbestos in service.

c)  State whether it at least as likely as not (50 percent or greater probability) that any current sinus disability is etiologically related to the Veteran's in-service headaches or any other aspect of her military service. 

d)  State whether it at least as likely as not (50 percent or greater probability) that any asthma or other respiratory disability is etiologically related to the Veteran's in-service headaches or any other aspect of her military service.

7.  After the medical records have been obtained, schedule the Veteran for a VA examination, with an examiner who has not previously examined her, to assess the nature and etiology of any current knee, foot, or ankle disabilities.  The Veteran's claims folder should be reviewed by the examiner, and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's in-service treatment for bilateral chondromalacia patella, bilateral metatarsalgia, left ankle sprain, and shin splits.  Additionally, the examiner should consider the Veteran's post-service private and VA medical records, reflecting a history of knee and ankle osteoarthritis, pes planus, and hallux valgus.  The examiner should also reconcile the opinion with the findings of the September 2007 VA joints examiner.  Finally, the VA examiner should consider the Veteran's lay assertions of chronic knee and foot problems, which began during her period of active duty and permanently weakened her ankles, and any other evidence regarding a continuity of orthopedic symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current knee disabilities.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current knee disability was caused or aggravated by the Veteran's in-service treatment for bilateral chondromalacia patella, or any other aspect of her service.

c)  Diagnose all current foot disabilities.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current foot disability was caused or aggravated by the Veteran's in-service treatment for bilateral metatarsalgia or any other aspect of her service.

e)  Diagnose all current ankle disabilities.

f)  State whether it is at least as likely as not (50 percent or greater probability) that any current ankle disability is etiologically related to any knee or foot disability which was caused or aggravated in service. 

g)  State whether it is at least as likely as not (50 percent or greater probability) that any current ankle disability was caused or aggravated by the Veteran's in-service treatment for a left ankle sprain and shin splits, or any other aspect of her service.

8.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


